Citation Nr: 0834867	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  06-08 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus, type II, with associated complications 
(including diabetic retinopathy, diabetic nephropathy, 
peripheral vascular disease of the bilateral lower 
extremities, folliculitis, and erectile dysfunction), to 
include on an extra-schedular basis, pursuant to 38 C.F.R. § 
3.321.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1965 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision in which 
the RO granted service connection and assigned an initial 20 
percent rating for diabetes mellitus (DM), type II, with 
renal and neurological complications, effective July 1, 2003.   
The veteran filed a notice of disagreement (NOD) in March 
2004 with the initial 20 percent disability rating assigned, 
along with copies of private medical records..

In an April 2004 rating decision, the RO, in St. Petersburg, 
Florida, granted an earlier effective date for the grant of 
service connection for DM, type II, with diabetic retinopathy 
(previously characterized as DM, type II, with renal and 
neurological complications), effective July 1, 2002.  In 
addition, service connection for diabetic nephropathy and 
peripheral vascular disease (PVD) of the bilateral lower 
extremities (BLE) was granted as an associated noncompensable 
complication of the service-connected DM, type II, effective 
January 14, 2003, and the RO continued the 20 percent rating.  

In a July 2004 statement, the veteran expressed his 
disagreement with the 20 percent rating, indicating that a 40 
percent rating was warranted for his DM, type II condition 
since he used insulin, oral medication, restricted diet, and 
exercise to control his condition.  The RO issued a statement 
of the case (SOC) in January 2006. 

In a March 2006 rating decision, the RO continued the 20 
percent rating for the veteran's service-connected DM, type 
II, with diabetic retinopathy, diabetic nephropathy, PVD of 
the BLE, and characterized the service-connected  disability 
c to include additional complications of erectile dysfunction 
and folliculitis.  The RO also granted  special monthly 
compensation based on loss of use of a creative organ, 
effective June 6, 2005.  

The veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in March 2006.

Because the appeal involves disagreement with the initial 
rating assigned following the grant of service connection for 
DM, type II, with associated complications, the Board has 
characterized this matter in light of the distinction noted 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

In August 2008, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  During the hearing, the 
representative requested, and the undersigned granted, a 30-
day abeyance period for the submission of additional 
evidence, specifically private medical records reflecting 
treatment for DM, type II and associated conditions.  To 
date, no additional evidence has been received.

For the reasons expressed below, the matter on appeal 
(expanded, as discussed below) is being remanded to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran when further action, on his part, 
is required.

As a final preliminary matter, the Board notes that a June 
2005 QTC examination report reflects a finding that  non-
diabetic hypertension  is aggravated by the veteran's 
service-connected DM; this  raises a claim for service 
connection for hypertension, as secondary to service-
connected DM, on the basis of aggravation.  In addition, 
during the August 2008 hearing, the veteran, through his 
representative, submitted a claim for service connection for 
hypertension, claimed as due to exposure to Agent Orange.  As 
the RO has not yet adjudicated these matters, they are not 
properly before the Board; hence, they are referred to the RO 
for appropriate action.


REMAND

The Boards review of the claims file reveals that further RO 
action on the claim on appeal is warranted.
The Board also notes that, during the August 2008 Board 
hearing, the veteran testified that his DM, type II, with 
associated complications had worsened since his last 
examination and he continues to receive treatment for his 
service-connected disability through his private physician, 
C. Fowler, M.D. at Kaiser Permanente.  The veteran also 
testified that he could not stand for long periods of time 
due to his service-connected DM disability.  In addition, the 
Board notes that at the time of the veteran's June 2005 QTC 
examination, he denied that his service-connected DM resulted 
in time lost from work.  However, during the hearing, the 
veteran testified that his DM with associated complications 
now caused him to miss work about 6 times a month.  The Board 
thus finds that the veteran has asserted that his service-
connected DM disability has worsened since his June 2005 QTC 
examination, the last time the veteran was examined for VA 
evaluation purposes.


The Board further observes that each of the veteran's 
associated complications of diabetic retinopathy, diabetic 
nephropathy, PVD of the BLE, folliculitis, and erectile 
dysfunction are currently evaluated as noncompensable, and 
are, each, considered part of the diabetic process under 
Diagnostic Code 7913.  However, as a separate rating for each 
of these diabetic complications may be warranted if the 
complication is compensable, further medical information as 
to the severity of each associated complication (not all of 
which has explicitly been addressed by the RO) is needed.  

Finally, the Board notes that  the veteran's assertions 
regarding the impact of the disability on his employability 
appears to raise the question of his entitlement to a higher 
rating for DM, type II with associated complications, on an 
extra-schedular basis.  See 38 C.F.R. § 3.321. The Board has 
thus expended the issue, accordingly. While the RO should 
consider whether the procedures to award a higher rating on 
an extra-schedular rating are invoked, in the first instance, 
to avoid any prejudice to the veteran, the Board also finds 
that medical comment as to the impact of the veteran's DM, 
type II, on his employability would also be helpful in 
resolving the claim.

Under these circumstances, the RO should arrange for the 
veteran to undergo a VA examination, by an appropriate 
physician, at a VA medical facility, for evaluation of his 
service-connected DM, type II.   Any such additional 
examination(s) as needed to obtain information as to the 
severity of associated complications should also be arranged, 
as needed.  The veteran is hereby notified that failure to 
report to any such scheduled examination(s), without good 
cause, may well result in denial. See 38 C.F.R. § 3.655 
(2007).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the veteran fails to 
report to any scheduled examination(s), the RO should obtain 
and associate with the claims file copy(ies) of the notice(s) 
of the examination(s) sent to him by the pertinent VA medical 
facility.

The Board finds that further notification action specific to 
the claim on appeal is warranted.  

Notice requirements under the Veterans Claims Assistance Act 
of 2000 (VCAA) essentially require VA to notify a claimant of 
any evidence that is necessary to substantiate the claim(s), 
as well as the evidence that VA will attempt to obtain and 
which evidence he or she is responsible for providing.  See, 
e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially 
complete application for benefits is received,  proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim(s); (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim(s), in accordance with 38 C.F.R. § 
3.159(b)(1).  [Parenthetically, the Board notes that, 
effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, 
in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
Notably, the final rule removes the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.]

Also, in rating cases, a claimant must be provided with 
information pertaining to assignment of disability ratings 
(to include the rating criteria for all higher ratings for a 
disability), as well as information regarding the effective 
date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

In this case, the SOC set forth the criteria for higher 
ratings for  DM, type II, and the RO  provided the general 
notice required by Dingess/Hartman in a letter dated in July 
2008.  However, thee record does not include any RO letter, 
since the grant of service connection, that provides specific 
VCAA notice to the veteran regarding what information and 
evidence is needed to support his claim for a higher initial 
rating, to include on an extra-schedular basis, pursuant to 
38 C.F.R. § 3.321.

Hence, on remand, the RO should, through VCAA-compliant 
notice consistent with the above, give the veteran another 
opportunity to present information and/or evidence pertinent 
to the claim on appeal, notifying him that he has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2008) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year VCAA notice period).  The RO should specifically request 
that the veteran provide authorization to enable VA to obtain 
outstanding medical treatment records from C. Fowler, at 
Kaiser Permanente, from July 2004 to the present.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full VCAA compliance.  Hence, 
in addition to the action requested above, the RO should also 
undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claim 
on appeal. The RO's adjudication of the claim should include 
consideration of 38 C.F.R. § 3.321; and  whether  "staged 
rating" (assignment of different ratings for  distinct  
periods of time, based on the facts found), pursuant to 
Fenderson, is warranted, as well as whether any separate, 
compensable rating(s) for any associated complication(s) 
is/are assignable . 

Accordingly, this matter is hereby REMANDED to the RO, via  
the AMC, for the following actions: 

1.  The RO should send to the veteran and 
his representative a VCAA-compliant  
letter requesting that the veteran 
provide sufficient information, and if 
necessary, authorization to enable it to 
obtain any additional evidence pertinent  
to the claim on appeal that is not 
currently of record. The RO should 
specifically request that the veteran 
provide authorization to enable it to 
obtain the treatment records from Dr. 
Fowler at Kaiser Permanente, from July 
2004 to the present. 

The RO's  letter should explain how to 
establish entitlement to a higher initial 
rating for DM, to include on an extra-
schedular basis, pursuant to 38 C.F.R. § 
3.321. 
The RO's letter should also clearly 
explain to the veteran that he has a full 
one-year period to respond (although VA 
may decide the claim within the one-year 
period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by  
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be  
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained,  
explain the efforts taken to obtain them, 
and describe further action to be taken. 

3.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo VA 
examination for evaluation of his DM, 
type II, by an appropriate physician, at 
a VA medical facility.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
physician designated to examine the 
veteran, and the report of examination 
should include discussion of the 
veteran's documented medical history and 
assertions.  

All appropriate tests and studies and/or 
consultation(s) should be accomplished 
(with all findings made available to the 
examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.  

The examiner should render findings 
responsive to the criteria for rating 
diabetes mellitus, to include whether the 
condition requires insulin,  restricted 
diet, and/or regulation of activities 
(avoidance of  strenuous occupational and 
recreational activities); the existence  
and frequency of any episodes of 
ketoacidosis or hypoglycemic reactions, 
and the number of yearly hospitalizations 
and/or monthly visits  to a diabetic care 
provider such episodes require; and the 
extent and progression of any associated 
weight loss and/or strength.  

The physician should also identify all 
associated complications-to include 
diabetic retinopathy, diabetic 
nephropathy, peripheral vascular disease 
of the bilateral lower extremities, 
folliculitis, and erectile dysfunction-
and provide an assessment of the severity 
of each complication.  In doing so, the 
physician should also indicate whether 
each complication is merely a 
manifestation of DM, or whether the 
complication constitutes a separate and  
distinct disability capable of being 
separately evaluated. 

Further, the physician should comment as 
to the impact of the veteran's diabetes 
mellitus on his  employment.

Any such additional examination(s) as 
needed to obtain information as to the 
severity of associated complications 
should also be arranged.

4.  If the veteran fails to report to any  
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the scheduled 
appointment(s) sent to the veteran by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  The RO's 
adjudication of the claim for a higher 
initial rating for DM, type II should 
specifically include discussion of the 
provisions of 38 C.F.R. § 3.321; whether 
staged  rating", pursuant to Fenderson 
(cited to above), is warranted; and 
whether any separate, compensable 
ratings(s) is/are warranted for any 
associated complication(s) of the  
service-connected DM, type II. 

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes citation 
to and discussion of any additional legal 
authority considered,, along with all 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


